209 F.2d 955
Mrs. Trilby DAGGETT and Joe Daggett, Appellants,v.Mrs. Johnnie CRAWFORD and Grant L. Crawford, Appellees.
No. 11789.
United States Court of Appeals,Sixth Circuit.
Dec. 11, 1953.

Bullock & Bullock, Memphis, Tenn., for appellants.
Thomas A. Buford, Memphis, Tenn., for appellees.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment appealed from be and is hereby affirmed for the reasons stated in the opinion of the district court.